Per Curiam.

It is admitted by appellant “that a *81copy of the Tax Commissioner’s findings was not attached to the copy of the notice of appeal * * * since appellant assumed that the Tax Commissioner was fully aware of his own findings.”
Compliance with the specific and mandatory provision of Section 5611, General Code, that “the notice of such appeal shall set forth or shall have attached thereto and incorporated therein by reference, a true copy of the notice sent by the commissioner to the taxpayer of the final determination complained of,” is essential to confer jurisdiction on the Board of Tax Appeals.
The decision of the Board of Tax Appeals dismissing the appeal on the ground of failure to comply with the mandatory jurisdictional statutory requirement is not unreasonable or unlawful. Kent Provision Co., Inc., v. Peck, Tax Commr., 159 Ohio St., 84, 110 N. E. (2d), 776.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Weygandt, C. J., Taet, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.